McFARLAND, J., concurring.
concur in the judgment and in the opinion of the chief justice. I desire to say, however, that if the testimony were to be considered simply as it stands in the cold printed record, without any reference to the appearance, manner of testifying, et cetera, of the witnesses, I would not feel sure in holding that it warranted a conviction. But the credibility of the witnesses rests with the jury, and, as it depends upon many things which cannot be reproduced here, I do not feel that this court would be justified in setting aside the verdict on the ground of want of evidence. I agree with the chief justice that there were no errors of law calling for a reversal.
Rehearing denied.